EXHIBIT 10.4

AMENDMENT NO. 3

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (the “Amendment”) is effective as
of December 29, 2008 between Spark Networks, Inc (the “Company”) and Gregory R.
Liberman (“Executive”), the Company’s President and Chief Operating Officer.
Capitalized terms used herein and not defined shall have the meanings given to
them in the Employment Agreement, effective August 31, 2005, between Executive
and the Company, as amended by Amendment No. 1 to Employment Agreement,
effective March 15, 2006 and Amendment No. 2 to Employment Agreement, effective
November 27, 2006 (the “Agreement”).

NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the parties amend the Agreement as follows:

1. Section 5(d) of the Agreement is amended by adding the following new sentence
to the end thereof:

Notwithstanding the above, the occurrence of any of the events described in the
foregoing sentence shall not constitute Good Reason unless Executive gives
Company written notice, within thirty (30) calendar days after Executive has
knowledge of the occurrence of any of the events described in the foregoing
sentence, that such circumstances constitute Good Reason and Company thereafter
fails to cure such circumstances within thirty (30) days after receipt of such
notice.

2. The first sentence of Section 5(e) of the Agreement is amended and restated,
in its entirety, as follows:

If Company terminates this Agreement without Cause under Section 5(a) or if
Executive terminates this Agreement for Good Reason under Section 5(d),
Executive shall receive Severance Pay from Company for a period of six
(6) months following termination, payments to commence within thirty (30) days
following termination.

3. Section 5(e) of the Agreement is further amended by adding the following new
paragraph at the end thereof:

Notwithstanding any provision in this Agreement to the contrary, in the event
that Executive is a “specified employee” (as defined in Section 409A of the
Internal Revenue Code (the “Code”)), any severance pay or other amounts payable
under this Agreement that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B) of the Code
(together, “Specified Employee Payments”) shall not be paid before the
expiration of a



--------------------------------------------------------------------------------

period of six (6) months following the date of Executive’s termination of
employment (or before the date of Executive’s death, if earlier). The Specified
Employee Payments to which Executive would otherwise have been entitled during
the six (6)-month period following the date of Executive’s termination of
employment shall be accumulated and paid as soon as administratively practicable
following the first date of the seventh month following the date of Executive’s
termination of employment, with interest on each of the Specified Employee
Payments for the period of deferral, at the prime rate, as published in the Wall
Street Journal (which shall be adjusted on the effective date of each change in
rate) plus 300 basis points.

*        *        *        *        *

Except as expressly amended hereby, the Agreement remains in full force and
effect in accordance with its terms. Notwithstanding the foregoing, to the
extent that there is any inconsistency between the provisions of the Agreement
and this Amendment, the provisions of this Amendment shall control.

IN WITNESS WHEREOF, the parties have executed this Amendment on December 29,
2008.

SPARK NETWORKS, INC.

/s/ Brett Zane                                

By: Brett Zane

EXECUTIVE

/s/ Gregory R. Liberman                    

By: Gregory R. Liberman

 

2